Citation Nr: 1538508	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral ear pain residual of in-service otitis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In April 2011, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.  

The Board denied this appeal in an April 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In April 2013, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties).  The Parties agreed that the Board must seek a medical opinion from a medical specialist.  

In August 2014, the Board remanded the case to the RO to obtain a medical opinion from a medical specialist.  That development completed, the case has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran has bilateral ear pain that is residual of his in-service otitis.  


CONCLUSION OF LAW

The criteria for service connection for bilateral ear pain residual of in-service otitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service treatment records document that In September 1987, the Veteran complained of right ear pain.  His canals were erythemic and he was diagnosed with otitis.  In February 1990, the Veteran complained of recurrent ear wax build up and pain in the left ear and he was assessed with mild left otitis

Pursuant to the Board's Remand, in January 2015, VA afforded the Veteran an examination and obtained a medical opinion from a physician specializing in ear, nose and throat conditions.  The examiner provided an opinion that it is at least as likely as not that the Veteran's current ear pain is due to his in-service otitis.  The examiner explained that his recurrent in-service ear infections could have caused persistent ear pain.  The Board is aware that the examiner also stated that it is not possible to determine if his ear pain is secondary to oversensitization of the ears due to the prior ear infections versus referred pain from TMJ or atypical headache.  Although, based on the rationale, this could be characterized as a speculative opinion, the examiner was aware of the probability requirement for providing a positive opinion so the Board finds that the opinion is based on probability rather than possibility.  

The Veteran has the current symptom, his service treatment records document the in-service disease, and the January 2015 opinion is the most probative nexus evidence of record.  Therefore, service connection must be granted.  

As the Board is granting the appeal, there is no need to discuss whether VA met its duties of notice and assistance in this case.  Any defect in meeting those duties is necessarily harmless error.  



ORDER

Service connection for bilateral ear pain residual of in-service otitis is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


